PER CURIAM.
The Judge of Compensation Claims has informed the parties that a transcript of the testimony of three witnesses who appeared at the attorney’s fee hearing in this matter cannot be prepared, and the parties have indicated to this court that they are unable to provide a satisfactory substitute for the transcript. Under these circumstances, we are constrained to reverse the order on appeal and remand the matter for a hearing de novo. See Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
ALLEN, DAVIS and HAWKES, JJ., concur.